DETAILED ACTION
This office action is based on the claim set submitted and filed on 12/23/2021.
Claims 21-22, 25, 33, 35, 38, and 40 have been amended. 
Claims 21-40 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 recite the limitation “the transfers of value from an insurance provider to a service provider”. There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, Examiner interprets “the transfers of value” as "a transfers of value". Appropriate correction is required


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-24, 26-28, 30, 33-34, 36, and 38-39 rejected under 35 U.S.C. 103 as being unpatentable over Soon-Shiong et al. (US 2016/0072800 A1 –“Soon-Shiong”) in view of Experton et al. (US 2018/0233225 A1 –“Experton”) in view of Amarasingham et al. (US 2015/0213225 Al –“Amarasingham”) in view of Velimesis (US 2012/0330677 A1)

Regarding Claim 21 (Currently Amended), Soon-Shiong teaches a patient-centric universal health recording and payment system (Soon-Shiong: [0145]), comprising:
a patient health card having a memory with computer instructions stored therein and one or more processors operatively coupled to the patient health card Soon-Shiong discloses a genome-based security device that is embodied as healthcare card [patient card] storing patient data (Soon-Shiong: [0124]; genome-based security device 510 is embodied as a healthcare card storing a patient's healthcare history as secured by the synthetic variant…, [0133], [0146]; a patient has a transaction card having a memory, a communication interface, and a transaction module…, [0149], [0197])
a synchronized server communicatively coupled to the patient health card, the synchronized server having synchronized patient information accessible and controllable by a patient using the patient card Soon-Shiong disclose a patient centric healthcare solution aggregates and synchronizes patient information on a secure server for authorizing a secure transaction and the patient controlling accessibility to his/her information where a genome-based security device that is embodied as healthcare card [patient card] storing patient data and actively maintains synchronization with a data server [synchronized server] (Soon-Shiong: [Fig 4, 6], [0016], [0024], [0075], [0122]; security engine 520 ensures that the synthetic variant stored in memory 530 is synchronized with the synthetic variant data on digital security server 590 so that 
a plurality of electronic medical … databases synchronized with the synchronized server communicatively coupled and controlled and managed by the patient health card and an electronic medical record Soon-Shiong discloses plurality of medical databases such as EHR, HIS, PACS in addition to other databases such as pharmacy, hospital, doctor office, that synchronizes as a patient centric database over a secure server (Soon-Shiong: [0006], [0145]; cOS aggregates and synchronizes distributed and disparate structured and unstructured information from EHR, HIS, and PACS into its globalized patient-centric database, [0149], [0152]-[0153], [0171], [0180])
a plurality of third party inputs to the synchronized server accessible using the patient health card and providing information regarding the patient with respect to genetic information …Soon-Shiong discloses third party inputs to include remote monitoring or remote health education in addition to inputs by other entities communicatively coupled via server such as healthcare provider, hospital, nurse, pharmacy, doctor office, etc. and when the synchronization is initiated with EMR or PHR via a secure server, information that may be obtained to include 
wherein the patient health card providing patient authentication or patient identification as a condition precedent to the patient input enabling accessibility to the patient-centric universal health record and payment system via an authorized and authenticated client device in proximity to the patient health card Soon-Shiong discloses a transaction device that stores unique genomic data of an individual and the transaction device sends a signal that carries identifier(s) of a user and other data where the transaction is controlled by the user/patient to provide input to enable other stakeholders to access their information in addition provide other action such as financial actions (Soon-Shiong: [0038], [0048], [0124], [0143]; When the oncologist meets with the patient, the patient may use an electronic healthcare card to unlock their container on the doctor's device…, [0147]; The patient places their Guardian Card near a docking port of the kiosk. The kiosk detects the presence of the card and reads the card, possibly via a NFC or proximate wireless interface … Upon authentication or authorization, the kiosk can transmit contextually relevant data (e.g., clinical data, genomic data, medical history data, etc.) to the card, [0148]; Actions or activities that reflect updates to the card may include numerous types of activities including crediting or debiting accounts, [0153]; the cOS system can use account information stored in the Guardian Card to process payments, bill insurance, supply billing codes 
Soon-Shiong disclose a user medical databases such as HIS and EMR that are synchronized with a server [synchronized server] and a genome-based transaction card [healthcare card] and using the card to access the server data and a transaction terminal such as a mobile device comprising a display [user interface] coupled to a synchronized server ([0058], [0094], [0131], [0146], [0165], [0167], [0192]) and provide an access to the records for different stockholders ([0124], [0141], [0143], [0145], [0147]-[0152], [0187]) , but does not expressly disclose different medical records databases of different entities and using the interface presenting all third party information, and inputs related to outcome measures and providing accessibility to sourced inputs . 
Experton teaches
a plurality of electronic medical record databases … Experton discloses a plurality of medical records databases such as healthcare provider EMR, payer EMR, insurers EMR, etc. (Experton: [0048], [0050], [0051]);
a universal user interface … coupled to the synchronized server for presenting the synchronized patient information from the plurality of electronic medical record databases, the plurality of third party inputs, and the plurality of patient sourced inputs Experton discloses a user interface portal on the medical record owner device, accessing records received from to multiple electronic health records and multiple healthcare providers in multiple locations (Experton: [Fig. 7], [0049], [0056], [0119]; The personalized portal may present a single display area that includes information from a plurality of sources including healthcare practitioners, insurance companies, an entity responsible for payment for services and other providers,… 
a plurality of patient sourced inputs to the synchronized server … and providing information comprising patient monitored data, patient record outcome measures, and caretaker record outcome measures … Experton discloses a feedback that is updating the patient records which can be provided through inputs regarding a performed procedure by a healthcare provider, diagnoses results, monitored data such as input from sensors coupled to the patient device, input by the patient through the patient device or a input/feedback entered by the provider observing the effect of a treatment and all inputs or feedbacks update the patient EHRs with outcomes of a treatment and determine the quality of care provided (Experton: [0007], [0033], [0056], [0119], [0139]; the patient device may report feedback information that can be used to assess quality-of-care…, [0140]-[0141]; A third type of closed-loop feedback 918 may be generated based on the patient's medical condition as reported by the patient or measured by instruments or sensors electronically coupled to the patient device…, [0147]) 
a patient input enabling accessibility among and between the plurality of electronic medical record databases, a source of the plurality of third party inputs, and a source of the plurality of patient sourced inputs Experton discloses a user [patient] may identify different 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Soon-Shiong to incorporate the different entities medical record and provide a user interface that can be used to maneuver around the different patient information including third party information and provide an outcome measure, as taught by Experton to help improve the effectiveness of treatments prescribed by healthcare providers (Experton: [0004]).
The combination of Soon-Shiong and Experton discloses plurality of third parties inputs such as provider, hospital, insurance company, and genetic information (Soon-Shiong: [0048], [0060], [0072], [0147]-[0149]), (Experton: [0007], [0033], [0119], [0139]), however the combination Soon-Shiong and Experton  does not expressly discloses nutrition intake and telemedicine information. 
Amarasingham teaches 
a plurality of third party inputs … providing information regarding the patient with respect to genetic information telemedicine information, and nutrition intake information Amarasingham discloses third party inputs, e.g. health staff, medical devices, such as genetic information, dietary and supplement intake [nutrition], and telemedicine information  (Amarasingham: [0029]-[0030]; …The EMR clinical data may be received from entities such as, but not limited to, hospitals, clinics, pharmacies, laboratories, and health information 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Soon-Shiong and Experton to incorporate the different data collected from third parties to included genetic, telemedicine, food and supplement intake, as taught by Amarasingham where using such data helps determining the likelihood of occurrence of health/medical adverse event or disease classification (Amarasingham: [0029]).
The combination of Soon-Shiong, Experton, and Amarasingham discloses a reward and quality system that calculates a reward based on number of interaction with of a patient with a healthcare provider (Experton: [0099]), however does not expressly discloses modify a payment based on patient satisfaction level.
Velimesis teaches
patient satisfaction levels enabling third party payers to modify payments in accordance with the patient satisfaction levels Velimesis discloses a adapting patient satisfaction input to be measured against an amount or value as that will benefit also payers cost such payers may reduce or increase [modify] payment according to patient satisfaction level (Velimesis: [0024], [claim 20, 21]). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Soon-Shiong, Experton, and Amarasingham to incorporate the patient satisfaction to calculate provider payment, as taught by 

Regarding Claim 22 (Currently Amended), the combination of Soon-Shiong, Experton, Amarasingham, and Velimesis teaches the system of claim 21, wherein the patient health card further provides funding for payments of health care services using cryptocurrency and enables transfers of value among a patient account, a service provider or an insurance provider wherein the transfers of value from the insurance provider to the service provider is modified in accordance with the patient satisfaction levels inputted by the patient Soon-Shiong discloses financial transactions as one of other transactions performed using synthetic variant stored on the genomic-based secure device or healthcare card where the transactions may take a place using cryptocurrency and conduct transaction [transfer] of payment between patient, provider, payee [service provider], payors [insurance provider], etc. (Soon-Shiong: [0139]-[0140], [0148]; the Guardian Card can be further configured to track treatment or even operate as one or more of a debit card, credit card, healthcare spending account (HSA) card, loyalty card, insurance card, ID card, or other type of smart card, crediting or debiting accounts, [0153]; the cOS system can use account information stored in the Guardian Card to process payments, bill insurance, [0164], [0180], [0184]; transaction data 731 may include or more of an electronic medical record, an electronic health record, a payment amount, [0187]; allows an entity that owns an account or its corresponding data to control transaction processing on transaction data 731 while also allowing the consumer to retain access to their complete data set on transaction device 710, [0216]-[0217], [0221]; payment systems for payors, payees, or providers). However Soon-Shiong does not expressly discloses insurance payment is adjusted according to patient 
The motivations to combine the above mentioned references are discussed in the rejection of claim 21, and incorporated herein.

Regarding Claim 23 (Previously Presented), the combination of Soon-Shiong, Experton, Amarasingham, and Velimesis teaches the system of claim 21, wherein the system further comprises a patient health card providing patient authentication and patient identification as a condition precedent to the patient input enabling accessibility Soon-Shiong discloses a patient health card having a patient authentication requirements and being verified by the security server in order to enable the patient provide authorization for a healthcare provider, for example, to gain access to the patient health information (Soon-Shiong: [0124], [0147]).

Regarding Claim 24 (Previously Presented), the combination of Soon-Shiong, Experton, Amarasingham, and Velimesis teaches the system of claim 21, wherein the patient health card further provides funding for payments of health care services and enables transactions and transfers of payment value among a patient account, a service provider and an insurance provider Soon-Shiong discloses financial transactions as one of other transactions performed using synthetic variant stored on the genomic-based secure device or healthcare card where the transactions may take a place using cryptocurrency and conduct transaction [transfer] of payment between patient, provider, payee [service provider], payors [insurance provider], etc.  (Soon-Shiong: [0139]-[0140], [0148]; the Guardian Card can be further configured to track treatment or even operate as one or more of a debit card, credit card, healthcare spending account 

Regarding Claim 26 (Previously Presented), the combination of Soon-Shiong, Experton, Amarasingham, and Velimesis teaches the system of claim 21, wherein the plurality of third party inputs comprises third party telemedicine, third party medical algorithms, third party medical treatment advice, third party disease and health management services, third party provided genetic sequencing information, and third party nutritional intake information Soon-Shiong discloses third party inputs to include genetic information [genetic sequencing], different sort of algorithms (e.g. can be used in the authentication process) or other algorithms included in the variant data, disease and treatment or health management data, and medical devices sensor data such as O2 sensor or air flow sensor data inputs that are gathered form different sources/third parties such as healthcare provider, nurse, pharmacy, doctor office, pharmacy, vending services, insurance company, etc. (Soon-Shiong: [0048], [0072], [0101]; [0122], [0128], [0130],  [0147]-[0152], [0156], [0162], [0219]; the disclosed genome-based transaction card can be provisioned based on direct input from a sequencing device). Experton discloses a treatment management system providing input to the patient EHR system to include outcome measure,  Amarasingham discloses providing telemedicine data source and interaction between physician and patient including treatment information and supplement intake and food/dietary information [nutrition intake] (Amarasingham: [0029]-[0030], [0035], [0045], [0095], [claim 1]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 21, and incorporated herein.

Regarding Claim 27 (Previously Presented), the combination of Soon-Shiong, Experton, Amarasingham, and Velimesis teaches the system of claim 21, wherein the plurality of patient sourced inputs comprises passive remote data collection from the patient, remote diagnostics from the patient, wearables from the patient, fitness trackers from the patient, self recorded inputs from the patient, and caretaker inputs observed about the patient and wherein the patient sourced inputs provides a normalized data set to the synchronized database Soon-Shiong discloses data collected from different sources such as smart watch, inputs of sensor data such as O2 sensor or air flow sensor and discloses normalizing process as such transaction attributes in a transaction data that includes different data such as measurement data, personal data, financial data, etc. (Soon-Shiong: [0048], [0132], [0156], [0165], [0209], [0221]), but does not expressly discloses self-input, fitness tracker, provider [caretaker] input. Experton discloses collecting patient data from sensors coupled to patient device where patient device can be a wearable watch, a fitness tracker, etc. In addition the input may be obtained by a patient self-recorded and healthcare or caretaker observation, as an example, to the effect of a treatment where all inputs or feedback update the patient EHRs (Experton: [0033], [0049], [0062], [0064], 
The motivations to combine the above mentioned references are discussed in the rejection of claim 21, and incorporated herein.

Regarding Claim 28 (Previously Presented), the combination of Soon-Shiong, Experton, Amarasingham, and Velimesis teaches the system of claim 21, wherein the plurality of electronic medical record (EMR) databases comprises one or more among a primary care physician EMR, a hospital EMR, a specialist EMR and a skilled nursing facility EMR Soon-Shiong discloses transaction and obtaining data from a hospital, a pharmacy (Soon-Shiong [0006], [0145], [0149], [0152]-[0153], [0171], [0180]). Experton discloses a plurality of medical records databases such as healthcare provider EMR, payer EMR, insurers EMR, etc. (Experton: [0048], [0051]). 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 30 (Previously Presented), the combination of Soon-Shiong, Experton, Amarasingham, and Velimesis teaches the system of claim 21, wherein the user interface serves as a universal dashboard enabling the patient to control a flow and integration of information into the synchronized server and to other provider information databases where the patient has the ability to share the data with whomever they choose Soon-Shiong discloses patient card storing information to include authorization data and access level data and enables a patient to define access level to any/each entity (Soon-Shiong: [0063], [0104], [0141], [0156]) 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Soon-Shiong and Experton to incorporate the system dashboard for facilitating interaction of patient to provide access or sharing of data to entities of interest, as taught by Amarasingham which helps reducing navigation time (Amarasingham: [0066]).

Regarding Claim 33 (Currently Amended), Soon-Shiong teaches a patient-centric universal health recording and payment system, comprising:
a patient health card having a memory having computer instructions stored therein Soon-Shiong discloses a genome-based security device that is embodied as healthcare card [patient card] storing patient data (Soon-Shiong: [0124]; genome-based security device 510 is embodied as a healthcare card storing a patient's healthcare history as secured by the synthetic variant…, [0133], [0146]; a patient has a transaction card having a memory, a communication interface, and a transaction module…, [0149], [0197])
one or more processors coupled to the patient health card, wherein the one or more processors upon execution of the computer instructions cause the system (Soon-Shiong: [0016]) to perform the operations comprising of:
synchronizing a server with patient information accessible and controllable by a patient, Soon-Shiong disclose a patient centric healthcare solution aggregates and synchronizes patient 
synchronizing a plurality of electronic medical … databases from accessed providers … with the server communicatively coupled and controlled and managed by the patient health card and an electronic medical record Soon-Shiong discloses plurality of medical databases such as EHR, HIS, PACS in addition to other databases such as pharmacy, hospital, doctor office, that synchronizes as a patient centric database over a secure server (Soon-Shiong: [0006], [0145]; cOS aggregates and synchronizes distributed and disparate structured and unstructured information from EHR, HIS, and PACS into its globalized patient-centric database, [0149], [0152]-[0153], [0171], [0180])
synchronizing a plurality of third party inputs to the server providing information regarding the patient with respect to genetic information, … Soon-Shiong discloses third party inputs to include remote monitoring or remote health education in addition to inputs by other entities communicatively coupled via server such as healthcare provider, hospital, nurse, pharmacy, doctor office, etc. and when the synchronization is initiated with EMR or PHR via a secure server, information that may be obtained to include genetic/genome data, prescription information related to patient and (Soon-Shiong: [0048], [0072], [0147]-[0149]; the pharmacy and the hospital in the exemplary use cases described herein can be communicatively coupled with each other via the cOS system, [0150]- [0153], [0156]; types of digital data that may be stored in the card's memory includes at least one genome-based transaction token, healthcare data, genome data,…, [0162]; Videos and large file games are utilized to educate and entertain patients,…)
wherein the patient health card provides patient authentication or patient identification as a condition precedent to the patient input enabling accessibility to the patient-centric universal health recording and payment system via an authorized and authenticated client device and wherein the patient health card further provides funding for payments of health care services using cryptocurrency and enables transfers of value among a patient account, a service provider or an insurance provider Soon-Shiong discloses a transaction device that stores unique genomic data of an individual and the transaction device sends a signal that carries identifier(s) of a user and other data where the transaction is controlled by the user/patient to provide input to enable other stakeholders to access their information in addition provide other action such as financial actions where financial transactions as one of other transactions performed using synthetic variant stored on the genomic-based secure device or healthcare card as the 
Soon-Shiong disclose a user medical databases such as HIS and EMR that are synchronized with a server [synchronized server] and a genome-based transaction card [healthcare card] and using the card to access the server data and a transaction terminal such as a mobile device with a user interface coupled to a synchronized server ([0094], [0131], [0146], [0165], [0167]) and provide an access to the records for different stockholders ([0124], [0141], [0143], [0145], [0147]-[0152], [0187]) , but does not expressly disclose different medical records 

Amarasingham teaches 
wherein the patient information comprises a voice of the patient from one or more among a passive remote data collection, remote diagnostics, …, or an authorized family member, wherein the voice of the patient comprises a plurality of patient sourced inputs to the synchronized server providing information comprising patient monitored data, patient record outcome measures, and caretaker record outcome measures… Amarasingham discloses patient information that includes collecting data from devices, remote diagnosis/telemedicine, family and provider(s) [voice of the patient] providing monitored data and outcomes (Amarasingham: [Fig. 1], [0029]-[0030]; …The EMR clinical data may be received from entities such as, but not limited to, hospitals, clinics, pharmacies, laboratories, and health information exchanges… genetic information… dictated clinical notes and records; gynecological and obstetric history; mental status examination; … psychiatric treatment history; prior histological specimens; laboratory data; genetic information; physician's notes; etworked devices and monitors (such as blood pressure devices and glucose meters); pharmaceutical and supplement intake information…, [0044]; throughout the patient's stay in the hospital as well as after discharge, the holistic hospital patient care and management system 10 continually monitors the patient's condition, collects patient data in real-time…, [0045]; the patient and/or family member may be given a tablet, laptop computer or use a mobile telephone to access custom applications designed to facilitate input 45 around the patient's preferences (dietary preferences, preferred rounding time, complaints about medications, etc.)…, [0095]-[0097]),
a plurality of third party inputs to the server providing information regarding the patient with respect to genetic information, telemedicine information, and nutrition intake information Amarasingham discloses third party inputs, e.g. health staff, medical devices, such as genetic information, dietary and supplement intake [nutrition], and telemedicine information  (Amarasingham: [Fig. 1, 16], [0029]-[0030]; …The EMR clinical data may be received from entities such as, but not limited to, hospitals, clinics, pharmacies, laboratories, and health information exchanges… genetic information… networked devices and monitors (such as blood pressure devices and glucose meters); pharmaceutical and supplement intake information…, [0035], [0045], [0095]-[0097], [claim 1])
a universal user interface coupled to the server for presenting synchronized patient information including information from the voice of the patient, the accessed providers, and the third party inputs; and Amarasingham discloses a display [user interface] that is coupled to server providing patient data [voice of the patient], providers notes, remote devices monitoring etc., ( [0094]-[0095]; Using the patient's identification information, the patient's clinical and non-clinical data are retrieved from the data store, and displayed if necessary, (Amarasingham: [Fig. 1], [0037], [0094], [0096]; Once the access is authenticated, a selective subset of the patient's data are retrieved from the data store and displayed…, [0120]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Soon-Shiong to incorporate the different data collected from third parties to provide a remote diagnosis, inputs to included genetic, telemedicine, food and supplement intake and display the data stored on a server, as taught by Amarasingham where using such data helps determining the likelihood of occurrence of health/medical adverse event or disease classification (Amarasingham: [0029]).


Experton teaches
a plurality of electronic medical records databases from accessed providers including one or more among a primary care provider, a hospital electronic medical record, a specialist provider electronic medical record or a skilled nursing facility electronic medical record Experton discloses a plurality of medical records databases such as healthcare provider EMR, payer EMR, insurers EMR, etc. (Experton: [0048], [0051]). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Soon-Shiong and Amarasingham to incorporate the different entities medical record, as taught by Experton to help improve the effectiveness of treatments prescribed by healthcare providers (Experton: [0004]).
The combination of Soon-Shiong, Experton, and Amarasingham discloses a reward and quality system that calculates a reward based on number of interaction with of a patient with a healthcare provider (Experton: [0099]), however does not expressly discloses modify a payment based on patient satisfaction level.

Velimesis teaches
patient satisfaction levels enabling third party payers to modify payments in accordance with the patient satisfaction levels Velimesis discloses a adapting patient satisfaction input to be measured against an amount or value as that will benefit also payers cost such payers may reduce or increase [modify] payment according to patient satisfaction level (Velimesis: [0024], [claim 20, 21]). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Soon-Shiong, Experton, and Amarasingham to incorporate the patient satisfaction to calculate provider payment, as taught by Velimesis which helps improving the quality of care, experience of patients, and reducing health care cost (Velimesis: [0002]).

Regarding Claim 34 (Previously Presented), the claim recites substantially similar limitations to claim 24, as such, are rejected for similar reasons as given above.

Regarding Claim 36 (Previously Presented), the combination of Soon-Shiong, Experton, Amarasingham, and Velimesis teaches the system of claim 33, wherein the health card includes an application program interface enabling a web application to communicate with a monitoring device Soon-Shiong discloses using application program interface (API) to execute transaction and interactions between computing devices (Soon-Shiong: [0037], [0044], [0053], [0145]).

Regarding Claim 38 (Currently Amended),  Soon-Shiong teaches a computerized method, the method comprising:
placing a patient health card having a memory with computer instructions therein within proximity of a client device in communication with a synchronized server Soon-Shiong discloses using patient health device [card] comprise memory and instructions such as communication or access authorizations when the device is within a proximity with other device [client device]   (Soon-Shiong: [0143], [0147]; The kiosk detects the presence of the card and reads the card, possibly via a NFC or proximate wireless interface…, [0154]
the other claim limitations recites substantially similar limitations to claim 33, as such, are rejected for similar reasons as given above.

Regarding Claim 39 (Previously Presented), the combination of Soon-Shiong, Experton, Amarasingham, and Velimesis teaches the computerized method of claim 38, wherein the method further comprises:
receiving a plurality of third party inputs to the synchronization server providing information regarding the authorized user where the authorized user is a patient Soon-Shiong discloses inputs by third party such as healthcare provider, nurse, pharmacy, doctor office, etc. regarding genetic information, prescription information related to patient and synchronized to EMR or PHR via a secure server whereas a patient providing authorization to a provider to access his/her EMR, (Soon-Shiong: [0048], [0072], [0143], [0145]-[0152]); a patient is using their transaction Guardian Card to interact within a pharmacy);
receiving a plurality of patient sourced inputs to the synchronized server Soon-Shiong discloses data received from plurality of sourced input (Soon-Shiong: [0156], [0222]). ; and
receiving a patient input defining accessibility among and between the plurality of electronic medical record databases, a source of the plurality of third party inputs, and a source of the plurality of patient sourced inputs Soon-Shiong discloses a patient providing authorization to a provider to access his/her EMR, (Soon-Shiong: [0124], [0141], [0145], [0147]-[0152]) however Experton discloses a user [patient] may identify different databases, inputs from other entities and patient inputs such as medical devices to be accessed and specify type of information to be accessed (Experton: [0042], [0049], [0050]-[0051], [0053]-[0056], [0061]; Record owner may provide an electronic credential 218 that, when read and used by computing device 216, enables automatic access of combined individual records…, [0085], [0129]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Soon-Shiong to incorporate providing a user input that can be used for defining access, as taught by Experton to help improve the effectiveness of treatments prescribed by healthcare providers (Experton: [0004]).


Claims 25, 35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Soon-Shiong et al. (US 2016/0072800 A1 –“Soon-Shiong”) in view of Experton et al. (US 2018/0233225 A1 –“Experton”) in view of Amarasingham et al. (US 2015/0213225 Al –“Amarasingham”) in view of Velimesis (US 2012/0330677 A1) in view of Dillenberger et al. (US 2017/0212781 A1 –“Dillenberger”)

Regarding Claim 25 (Currently Amended), the combination of Soon-Shiong, Experton, Amarasingham, and Velimesis teach the system of claim 21, wherein the system further comprises a patient health card providing patient authentication and patient identification as a condition precedent to enabling the patient input defining accessibility and wherein the patient health card further provides funding for payments using cryptocurrency using the patient health card coupled to a client device …, wherein the transfers of value from an insurance provider to a service provider is modified in accordance with patient satisfaction levels inputted by the patient corresponding to the patient health card Soon-Shiong discloses syntactic variant and security data stored on the individual healthcare card/ genome-based security device and protocol transactions to enable individual [patient] authentication for others to access resources and using the data and synthetic variant to identify the individual. (Soon-Shiong: [0138]-[0140], [0148]; the Guardian Card can be further configured to track treatment or even operate as one or more of a debit card, credit card, healthcare spending account (HSA) card, loyalty card, insurance card, ID card, or other type of smart card, ...crediting or debiting accounts, adding or removing digital or crypto currency to the card, [0184]; transaction data 731 may include or more of an electronic medical record, an electronic health record, a payment amount, loyalty program data, genomic data, application data, an application, a currency, a 
However the combination of Soon-Shiong, Experton, Amarasingham, and Velimesis do not expressly disclose storing transaction using direct acyclic graph

Dillenberger teaches 
where the transaction is stored using a direct acyclic graph (Dillenberger discloses using directed acyclic graph DAG to store transactions, e.g. financial [payment], medical, etc. (Dillenberger: [Abs], [0005]; The transactions are data to be stored in the blockchain. The blocks are records that confirm when and in what sequence certain transaction became journaled as part of the blockchain… A directed acyclic graph (DAG) is accessed that is constructed based on inter-dependencies among the transactions…, [0029], [0042]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Soon-Shiong, Experton, Amarasingham, and Velimesis to store transactions using DAG, as taught by Dillenberger which enables execution of parallel and sequential transactions and enhance performance (Dillenberger: [0002], [0016]).

Regarding Claim 35, the claim recites substantially similar limitations to claim 25, as such, are rejected for similar reasons as given above

Regarding Claim 40 (Currently Amended), the combination of Soon-Shiong, Experton, Amarasingham, and Velimesis teach the system of claim 38, wherein the one or more processors are further configured to process a payment transaction using crypto currency initiated by use of the health card coupled to the client device,…,  wherein the transfers of value from an insurance provider or a government agency to a service provider is modified in accordance with patient satisfaction levels inputted by the patient associated with the patient health card (Soon-Shiong: [0148]; the Guardian Card can be further configured to track treatment or even operate as one or more of a debit card, credit card, healthcare spending account (HSA) card, loyalty card, insurance card, ID card, or other type of smart card, ...crediting or debiting accounts, adding or removing digital or crypto currency to the card, [0184]; transaction data 731 may include or more of an electronic medical record, an electronic health record, a payment amount, loyalty program data, genomic data, application data, an application, a currency, a digital currency, a cryptocurrency). Velimesis discloses a adapting (e.g. reducing) insurance payment associated with satisfaction level of the patient (Velimesis: [0024], [claim 20, 21]).
However the combination of Soon-Shiong, Experton, Amarasingham, and Velimesis do not expressly discloses using a directed acyclic graph for storing transaction(s). 
Dillenberger teaches … process a payment transaction … wherein the transaction is stored using a directed acyclic graph (DAG) Dillenberger discloses using directed acyclic graph DAG to store transactions, e.g. financial [payment], medical, etc. (Dillenberger: [Abs], [0005]; The transactions are data to be stored in the blockchain. The blocks are records that confirm when and in what sequence certain transaction became journaled as part of the blockchain… A directed acyclic graph (DAG) is accessed that is constructed based on inter-dependencies among the transactions…, [0029], [0042])
.


Claim 29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Soon-Shiong et al. (US 2016/0072800 A1 –“Soon-Shiong”) in view of Experton et al. (US 2018/0233225 A1 –“Experton”) in view of Amarasingham et al. (US 2015/0213225 Al –“Amarasingham”) in view of Velimesis (US 2012/0330677 A1) in view of Roy et al.  (WO-2013016143-A1 –“Roy”)

Regarding Claim 29 (Previously Presented), the combination of Soon-Shiong, Experton, Amarasingham, and Velimesis teaches the system of claim 21, further comprising an Electronic Data Capture input to the synchronized server… Soon-Shiong disclose healthcare card provide a synchronization and transport data to research and clinical trials (Soon-Shiong: [0221] transaction cards can comprise a wireless connectivity system to enable the transport and storage of data including universal secured person identifier … This integrated informatics system transports medical, … or other data securely across hospitals, clinics, or homes on one hand and a plethora of medical entities, systems, or processes on the other. The latter includes clinical research, pharmaceutical trials, medical and pharmaceutical delivery systems).

 Roy teaches
Electronic Data Capture input to the synchronized server enabling access to patient information for clinical research Roy discloses using an electronic data capture system to synch with patient medical records and provide an access patient-centric records [0029]; system 100 comprises data sources 104A through 104N, an integration system 106, a data warehouse 108, an access system 109, and an analysis system 110, [0036]; a computing device can provide one of data sources 104 by providing access to one or more databases…, [0038], [0048] Access system 109 extracts data from patient-centric records 114 in data warehouse 108…, [0055], [0060], [0067], [0104] FIG. 8 is a flowchart illustrating an example operation 800 of data source 700 in which an EDC interface is adapted based on data of patient-centric records…, [0105]-[0107]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Soon-Shiong, Experton, Amarasingham, and Velimesis to incorporate using a data capture to be used for clinical research or trail, as taught by Roy which helps collecting information from the patients to be analyzed and determine the outcomes of a clinical trial or research on the patient (Roy: [0003]).

Regarding Claim 31 (Previously Presented), the combination of Soon-Shiong, Experton, Amarasingham, and Velimesis teaches the system of claim 21, 
However Soon-Shiong, Experton, Amarasingham, and Velimesis do not expressly disclose dashboard interfacing with a researcher or trial associate.

wherein the user interface serves as a universal dashboard interfacing with a clinical research associate or a principle investigator doing clinical research Roy discloses dashboard interface(s) where different dashboard interface is used to present an interface for a concerned associate or investigator such as caregiver, or hospital or a clinic presenting a relevant data to the   (Roy: [0091] dashboard interface system 502 uses the output data to provide one or more dashboard interfaces… Different ones of the dashboard interfaces present data relevant to different audiences… Dashboard interface system 502 uses access system 109 to extract data from data warehouse 108. Dashboard interface system 502 uses the extracted data to generate output data that summarizes data in data warehouse… dashboard interface system 502 can also or alternatively use the data of patient-centric records 114 to generate output data that summarizes outcomes of therapies on patients treated at healthcare sites other than the particular healthcare site…).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Soon-Shiong, Experton, and Amarasingham to incorporate the interface of the dashboard to a user interface, as taught by Roy which helps collecting information from the patients to be analyzed and determine the outcomes of a clinical trial or research on the patient (Roy: [0003]).

Regarding Claim 32 (Previously Presented) the combination of Soon-Shiong, Experton, Amarasingham, and Velimesis teaches the system of claim 21, 
However Soon-Shiong, Experton, Amarasingham, and Velimesis do not expressly disclose interfacing dashboard with data capture system.

wherein the user interface serves as a universal dashboard interfacing with an electronic data capture system (Roy:[0056]; the server device provides data representing an electronic data collection (EDC) interface to a client device. The client device renders the data to display the EDC interface to a user of the client device, [0099] dashboard interface system 502 in analysis system 110 can perform an analysis operation that generates summary data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Soon-Shiong, Experton, Amarasingham, and Velimesis to incorporate the interface of EDC system to the dashboard, as taught by Roy which helps collecting information from the patients to be analyzed and determine the outcomes of a clinical trial or research on the patient (Roy: [0003]).


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Soon-Shiong et al. (US 2016/0072800 A1 –“Soon-Shiong”) in view of Experton et al. (US 2018/0233225 A1 –“Experton”) in view of Amarasingham et al. (US 2015/0213225 Al –“Amarasingham”) in view of Velimesis (US 2012/0330677 A1) in view of Hoffman et al. (US 2018/0114287 A1 –“Hoffman”)

Regarding Claim 37 (Previously Presented), the combination of Soon-Shiong, Experton, Amarasingham, and Velimesis teaches the system of claim 33, wherein the health card includes an application program interface enabling a web application to communicate with a monitoring device and a database … Soon-Shiong discloses using application program interface  [0037], [0044], [0053], [0145], [0148], [0159]).
However Soon-Shiong does not expressly discloses monitoring devices to collect points converted to currency used for exchange of goods or/and services. 

Hoffman teaches 
an application program interface enabling a web application to communicate with a monitoring device and a database for a collection of points wherein the web application converts the collection of points to currency for exchange for meals, services and gym memberships and wherein the system at least tracks heart rate data and provides bonus points for healthful improvements indicated by the data from the monitoring device over time Hoffman discloses a collection of points based on user’s athletic health activities and level of improvement accordingly rewarding the user with points that are converted to a currency to be used to purchase goods or services where activity data collected over time includes heart rate measurements, calories burned, etc. (Hoffman: [0005]-[0006]; The activity monitoring services and systems may further motivate a user to exercise by rewarding the users with activity points when the user performs a variety of different athletic and non-athletic activities. Activity points may comprise a form of currency that may be spent on various rewards. For example, activity points may be used to purchase products, services, discounts, status upgrades and the like, [0052]; the athletic information collection and display device 501 includes an interface 503 for receiving data from the athletic information monitoring device 201. The interface 503 may be implemented using, e.g., electrical components, software components (such as application 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Soon-Shiong, Experton, Amarasingham, and Velimesis to incorporate providing a reward points to users based on exercise/health activities, as taught by Hoffman which encourages individuals to participate in athletic activities and improve their fitness levels (Hoffman: [0005]).


Response to Amendment
Applicant's arguments filed 12/23/2021 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant argument with respect to the 35 U.S.C. § 112(a) rejection on page 11. 
In light of the amended claims, Examiner withdraws the 112(a) rejection for the claims in the prior OA.
Applicant argument with respect to the 35 U.S.C. § 103) rejection on page 11-13. 
In response to the Applicant argument regarding claims 21-22, 33, 35, 38, and 40 that Soon-Shiong, Experton and Amarasingham fail to teach the amended claim limitation, Examiner asserts that the amended claim feature is a new added feature that was not considered in the 
Hence, Examiner finds the Applicant argument regarding the references, teaching the argued limitation is moot. It is respectfully submitted that independent claims are NOT allowable for the reasons set forth above by the Examiner. As such, dependent claims 22-32, 34-37, and 39-40 are NOT allowable, for substantially the same, or similar reasons set forth above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626